Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 1 of 18 PageID: 1223




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    JAMES PENROSE,
                                          1:20-cv-00011-NLH
                          Plaintiff,
                                          OPINION
    v.

    COMMISSIONER OF SOCIAL
    SECURITY,
                       Defendant.


APPEARANCES:

ADRIENNE FREYA JARVIS
800 NORTH KINGS HIGHWAY
SUITE 304
CHERRY HILL, NJ 08034

      On behalf of Plaintiff

STUART WEISS
SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN ST
6TH FLOOR
PHILADELPHIA, PA 19123

      On behalf of Defendant

HILLMAN, District Judge

      This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social


1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 2 of 18 PageID: 1224




Security Act.     42 U.S.C. § 423, et seq.      The issue before the

Court is whether the Administrative Law Judge (“ALJ”) erred in

finding that there was “substantial evidence” that Plaintiff

was not disabled at any time since his alleged onset date of

disability, October 5, 2007.       For the reasons stated below,

this Court will affirm that decision.

I.    BACKGROUND AND PROCEDURAL HISTORY

      On April 14, 2013, Plaintiff, James Penrose, protectively

filed an application for DIB, 2 alleging that he became disabled

on October 5, 2007.     Plaintiff claims that he can no longer

work as a restoration supervisor and advertising display

rotator because of his degenerative disc disease, carpal

tunnel syndrome, traumatic brain injury, post-concussion

syndrome, and an adjustment disorder, among other impairments.

      On September 24, 2018, a second hearing on Plaintiff’s

claim was held before an ALJ.       Previously, the Appeals Council

had reversed the decision of the same ALJ denying Plaintiff




of quarters of insured employment has suffered such a mental
or physical impairment that the claimant cannot perform
substantial gainful employment for at least twelve months. 42
U.S.C. § 423 et seq.

2 A protective filing date marks the time when a disability
applicant makes a written statement of his or her intent to
file for benefits. That date may be earlier than the date of
the formal application and may provide additional benefits to
the claimant. See SSA Handbook 1507; SSR 72-8.

                                     2
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 3 of 18 PageID: 1225




benefits based on an unresolved conflict between a vocational

expert’s testimony and certain jobs the ALJ determined

Plaintiff was capable of performing.         On January 14, 2019, the

ALJ issued a second unfavorable decision.          Plaintiff’s Request

for Review of Hearing Decision was denied by the Appeals

Council November 12, 2019, making the ALJ’s decision final.

Plaintiff brings this civil action for review of the

Commissioner’s decision.

II.   DISCUSSION

      A.    Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.          Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”         42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting

Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

It means “such relevant evidence as a reasonable mind might



                                     3
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 4 of 18 PageID: 1226




accept as adequate to support a conclusion.”          Id.   The inquiry

is not whether the reviewing court would have made the same

determination, but whether the Commissioner’s conclusion was

reasonable.    See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.

1988).

      A reviewing court has a duty to review the evidence in

its totality.     See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).

      The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).           The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d

112, 122 (3d Cir. 2000).       Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.            Id.

(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.



                                     4
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 5 of 18 PageID: 1227




1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

      The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

            Unless the [Commissioner] has analyzed all
            evidence and has sufficiently explained
            the weight he has given to obviously
            probative exhibits, to say that his
            decision is supported by substantial
            evidence approaches an abdication of the
            court’s duty to scrutinize the record as a
            whole to determine whether the conclusions
            reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).            Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart,

94 F. App’x 130, 133 (3d Cir. 2004).         In terms of judicial

review, a district court is not “empowered to weigh the

evidence or substitute its conclusions for those of the fact-

finder.”    Williams, 970 F.2d at 1182.       However, apart from the

substantial evidence inquiry, a reviewing court is entitled to

satisfy itself that the Commissioner arrived at his decision

by application of the proper legal standards.          Sykes, 228 F.3d

at 262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).



                                     5
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 6 of 18 PageID: 1228




      B.    Standard for DIB

      The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.    See 42 U.S.C. § 1382c(a)(3)(A).         Under this

definition, a Plaintiff qualifies as disabled only if her

physical or mental impairments are of such severity that she

is not only unable to perform her past relevant work, but

cannot, given her age, education, and work experience, engage

in any other type of substantial gainful work which exists in

the national economy, regardless of whether such work exists

in the immediate area in which she lives, or whether a

specific job vacancy exists for her, or whether she would be

hired if she applied for work.           42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

      The Commissioner has promulgated regulations 3 for



3 The regulations were amended effective March 27, 2017. See
82 F.R. 5844. The parties do not indicate that any of the
amendments are applicable to the issues presented by
Plaintiff’s appeal.

                                     6
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 7 of 18 PageID: 1229




determining disability that require application of a five-step

sequential analysis.      See 20 C.F.R. § 404.1520.       This five-

step process is summarized as follows:

      1.     If the claimant currently is engaged in substantial
             gainful employment, she will be found “not
             disabled.”

      2.     If the claimant does not suffer from a “severe
             impairment,” she will be found “not disabled.”

      3.     If the severe impairment meets or equals a listed
             impairment in 20 C.F.R. Part 404, Subpart P,
             Appendix 1 and has lasted or is expected to last for
             a continuous period of at least twelve months, the
             claimant will be found “disabled.”

      4.     If the claimant can still perform work she has done
             in the past (“past relevant work”) despite the
             severe impairment, she will be found “not disabled.”

      5.     Finally, the Commissioner will consider the
             claimant’s ability to perform work (“residual
             functional capacity”), age, education, and past work
             experience to determine whether or not she is
             capable of performing other work which exists in the
             national economy. If she is incapable, she will be
             found “disabled.” If she is capable, she will be
             found “not disabled.”

20 C.F.R. § 404.1520(b)-(f).       Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

      This five-step process involves a shifting burden of

proof.     See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).          In the first four steps of

the analysis, the burden is on the claimant to prove every



                                     7
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 8 of 18 PageID: 1230




element of her claim by a preponderance of the evidence.            See

id.    In the final step, the Commissioner bears the burden of

proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former

job, the burden shifts to the Commissioner to prove that there

is some other kind of substantial gainful employment he is

able to perform.”      Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987); see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983).

       C.   Analysis

       At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.    At step two, the ALJ found that Plaintiff’s

impairments of degenerative disc disease, carpal tunnel

syndrome, traumatic brain injury, post-concussion syndrome,

and an adjustment disorder were severe.         At step three, the

ALJ determined that Plaintiff’s severe impairments or his

severe impairments in combination with his other impairments

did not equal the severity of one of the listed impairments.

At step four, the ALJ determined that Plaintiff had the

residual functional capacity (“RFC”) to perform light work

with certain restrictions, 4 but that did not include


4   See 20 C.F.R. § 404.1567 (“Physical exertion requirements. To

                                     8
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 9 of 18 PageID: 1231




Plaintiff’s past relevant work.          At step five, the ALJ

considered hearing testimony from a vocational expert (“VE”)

and determined that Plaintiff was capable of performing other

jobs in the national economy, such as a routing clerk,

parking-lot attendant, and produce weigher. 5

      In his instant appeal of that decision, Plaintiff argues

that the ALJ erred in his RFC determination, specifically with

regard to the finding that he could frequently be exposed to

hazards.    Plaintiff also challenges the ALJ’s finding that his

RFC rendered him capable of performing the three jobs

suggested by the VE.

            1.    Whether the ALJ erred in the determination of
                  Plaintiff’s RFC

      A claimant’s RFC reflects “what [the claimant] can still

do despite [his or her] limitations,” 20 C.F.R. § 416.945(a),

and the controlling regulations are clear that the RFC finding

is a determination expressly reserved to the Commissioner




determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light,
medium, heavy, and very heavy.”).

5 The ALJ also addressed the Appeals Council’s directive that
the ALJ consider whether Plaintiff’s RFC rendered him capable
of performing the jobs previously suggested by the VE at the
prior hearing - bakery racker, laundry worker, and
office cleaner. The ALJ determined that because those jobs
were quota-based or production-based, Plaintiff was not
capable of performing those jobs.

                                     9
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 10 of 18 PageID: 1232




rather than any medical source, 20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2), 404.1546(c), 416.946(c).

      When making the RFC determination, the ALJ is required

to:

      [C]consider all your symptoms, including pain, and the
      extent to which your symptoms can reasonably be accepted
      as consistent with the objective medical evidence and
      other evidence. By objective medical evidence, we mean
      medical signs and laboratory findings . . . . By other
      evidence, we mean . . . statements or reports from you,
      your treating or nontreating source, and others about
      your medical history, diagnosis, prescribed treatment,
      daily activities, efforts to work, and any other evidence
      showing how your impairment(s) and any related symptoms
      affect your ability to work. . . .

20 C.F.R. § 404.1529.

      Additionally, the RFC assessment takes into consideration

all of a claimant’s medically determinable impairments in

combination, including those that the ALJ has found to be

severe, as well as those that are not deemed to be severe at

step two.    See 20 C.F.R. § 404.1545(a)(2) (“We will consider

all of your medically determinable impairments of which we are

aware, including your medically determinable impairments that

are not ‘severe,’ as explained in §§ 404.1520(c), 404.1521,

and 404.1523, when we assess your residual functional

capacity.”).

      Here, the ALJ found Plaintiff’s RFC to be as follows:

      After careful consideration of the entire record, the
      undersigned finds that, through the date last insured,


                                     10
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 11 of 18 PageID: 1233




      the claimant had the residual functional capacity to
      perform light work as defined in 20 CFR 404.1567(b)
      except frequent pushing and pulling with the upper
      extremities; frequent climbing, balancing, stooping,
      kneeling, crouching, and crawling; frequent reaching,
      handling, fingering, and feeling; frequent exposure to
      hazards such as unprotected heights and moving machinery;
      unskilled work involving routine and repetitive tasks
      with occasional changes in the work setting; no quota or
      production based work but rather goal oriented work; and
      occasional interaction with coworkers, supervisors and
      the public.

(R. at 17.)

      Plaintiff argues that the ALJ did not specify what

impairment corresponded to the limitation on “hazards,” but it

appears that it is due to Plaintiff’s vertigo.           Plaintiff

argues that the ALJ recognized Plaintiff’s testimony that he

experienced vertigo (R. at 18), and Plaintiff cites to a July

13, 2009 treatment summary letter prepared by Plaintiff’s

treating physician Dr. Patil that relates Plaintiff continued

to experience vertigo (R. at 767).         Plaintiff argues that

under the regulations “‘[f]requent’ means occurring from one-

third to two-thirds of the time,” SSR 83-10, 6 and the ALJ

committed error by not explaining how Plaintiff would be

capable of being exposed to hazards such as unprotected

heights and moving machinery for two-thirds of the time, but



6 “Frequent” is in contrast to “occasionally,” which “means
occurring from very little up to one-third of the time.” SSR
83-10.

                                     11
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 12 of 18 PageID: 1234




not the other one-third of the time.

      Plaintiff’s argument is without merit.         In a detailed and

comprehensive decision, the ALJ set forth the medical evidence

concerning all of Plaintiff’s claimed impairments, including

that Plaintiff claimed he experienced vertigo.           The ALJ found

that Plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; however,

the claimant’s statements and [his spouse’s] statements

concerning the intensity, persistence and limiting effects of

these symptoms are not entirely consistent with the medical

evidence and other evidence in the record.”          (R. at 27.)     The

ALJ noted that “during the relevant period at issue between

October 5, 2007, the alleged onset date, and June 30, 2009,

the date last insured, the medical evidence of record

indicates that a CT scan of the claimant’s brain was normal

(Exhibit 6F, page I) and an MRI of his brain intracranially

was normal (Exhibit 6F, page 2).”         (Id.)

      The ALJ additionally noted that by “February 2008, the

claimant had progressed well with treatment and presented with

no gross limitations in functional mobility (Exhibit SF, page

2) and he was capable of working from an orthopedic point of

view (Exhibits I IF & 13F).        In July 2009, the claimant was

found to have good balance (Exhibit 10F, page 18).            He had



                                     12
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 13 of 18 PageID: 1235




full range of motion of the joints of both upper extremities;

and muscle tone, muscle strength and sensation were intact in

the upper extremities (Exhibit 10F, page 19).”           (Id.)

      For one specific example cited by the ALJ, in May 2010, a

consultative medical provider, Dr. Maria Chiara Carta,

examined Plaintiff and “stated that there was no clinical

neurodiagnostic, neuroradiological or neurophysiological

evidence of any injury to the claimant’s brain and there was a

discrepancy of his subjective complaints of forgetfulness,

memory dysfunction with the very coherent and detailed history

and report of all his symptoms and his medical treatment over

the past three years.”       (R. at 26.)

      With regard to the July 13, 2009 summary letter by Dr.

Patil that related that Plaintiff continued to experience

vertigo (R. at 767), the ALJ properly explained why he

afforded little weight to Dr. Patil’s opinion. 7          The ALJ



7 An ALJ is required to state what weight he or she ascribes to
a medical opinion, but not to other forms of medical evidence.
Rafine v. Commissioner of Social Security, 2020 WL 3073829, at
*5 (D.N.J. 2020). The ALJ here fulfilled his obligation to
explain what weight he afforded to a medical opinion and why
he assigned the weight as he did. See 20 C.F.R. §§
404.1527(c), 416.927(c) (“How we weigh medical opinions.
Regardless of its source, we will evaluate every medical
opinion we receive. Unless we give a treating source’s medical
opinion controlling weight under paragraph (c)(2) of this
section, we consider all of the following factors in deciding
the weight we give to any medical opinion.”).

                                     13
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 14 of 18 PageID: 1236




discounted Dr. Patil’s opinion mainly because it was

inconsistent with the overall record, including the findings

of Dr. Carta and the other medical sources.          (R. at 28.)

This evidence, and more as thoroughly detailed in the ALJ’s

decision, substantially supports the ALJ’s entire RFC

determination, which encompasses the ALJ’s minimally

restrictive limitation on Plaintiff’s exposure to hazards.

See Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (U.S. 2019)

(reiterating that the threshold for such evidentiary

sufficiency under the substantial evidence standard is not

high, and it “means - and means only - such relevant evidence

as a reasonable mind might accept as adequate to support a

conclusion” (citations omitted)).         The ALJ did not commit

reversible error on this issue.

      2.    Whether the ALJ erred at step five in relying upon
            the VE’s testimony regarding three jobs
            Plaintiff could perform

      Once it has been determined that a claimant is not

capable of performing her past relevant work, the burden

shifts to the ALJ to show that the claimant’s RFC permits the

claimant to perform other jobs that exist in significant

numbers in the national economy.          20 C.F.R. § 404.1520(b)-(f).

In this case, the ALJ determined that Plaintiff’s RFC rendered

him capable of performing three jobs based on the testimony of



                                     14
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 15 of 18 PageID: 1237




the VE: routing clerk (DOT 222.687-022), which is unskilled

and a light level of exertion, and exist in numbers of 47,286

in the national economy; parking lot attendant (DOT 915.473-

010), which is unskilled and a light level of exertion, and

exists in numbers of 41,212 in the national economy; and a

produce weigher (DOT 299.587-010), which is unskilled and a

light level of exertion, and exists in numbers of 4,449 in the

national economy.      (R. at 30.)

      Plaintiff challenges the ALJ’s conclusion that he is

capable of performing these jobs.         Plaintiff first argues that

the jobs of routing clerk and parking lot attendant require

exposure to hazards, and that because a more restrictive

limitation on his exposure to hazards is required, these jobs

are not available to him.       The Court has determined that the

ALJ’s limitation in this area was supported by substantial

evidence, and therefore Plaintiff’s RFC matches these

positions. 8


8 SSR 85-15 provides, “A person may have the physical and
mental capacity to perform certain functions in certain
places, but to do so may aggravate his or her impairment(s) or
subject the individual or others to the risk of bodily injury.
Surroundings which an individual may need to avoid because of
impairment include those involving . . . recognized hazards
such as unprotected elevations and dangerous moving machinery
. . . . Where the environmental restriction falls between
very little and excessive, resolution of the issue will
generally require consultation of occupational reference
materials or the services of a [Vocational Specialist or

                                     15
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 16 of 18 PageID: 1238




      Plaintiff also argues that the ALJ’s limitation of “no

quota or production-based work, but rather goal-oriented work”

in the RFC precludes the position of routing clerk because

work on a conveyor belt is production-based work.           Plaintiff

further argues that the produce weigher job does not exist in

significant numbers to qualify as the requisite “job that

exists in the national economy,” 9 and it otherwise requires



Vocational Expert].” Here, the ALJ properly consulted the VE
regarding whether a hypothetical claimant with Plaintiff’s RFC
would be capable of performing the suggested jobs.

9 Plaintiff argues that 4,449 produce weigher jobs in the
national economy does not constitute “significant numbers” and
instead the VE should have provided, and the ALJ should have
requested, the data regarding the incidence of this job in the
regional economy. The Court notes, “[T]here is no precise
estimate for what constitutes ‘significant numbers’ of jobs
under the Social Security Act.” Young v. Astrue, 519 F. App’x
769, 772 (3d Cir. 2013). Moreover, the regulations provide,
“We consider that work exists in the national economy when it
exists in significant numbers either in the region where you
live or in several other regions of the country.” 20 C.F.R. §
404.1560(c)(1). Plaintiff cites to the Tenth and Ninth
Circuits which question whether 4,449 jobs in the national
economy constitutes significant numbers, but Plaintiff does
not cite to Third Circuit precedent that holds similarly.
Additionally, Plaintiff argues that the “ALJ did not rule that
those 4,449 jobs alone are significant numbers of jobs, but
that the aggregate jobs from three occupations — routing
clerk, parking-lot attendant, and produce weigher — are
significant.” Although the ALJ did not specifically state
that the numbers for each job individually existed in
significant numbers, there is no indication that the ALJ
aggregated the jobs numbers for all three jobs to make the
determination that Plaintiff was capable of performing jobs
with significant numbers. (See R. at 30, “Based on the
testimony of the vocational expert at the hearing on remand,
the undersigned concludes that, through the date last insured,

                                     16
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 17 of 18 PageID: 1239




more public interaction than the RFC’s limitation to

“occasional” interaction with the public.

      Even accepting that the routing clerk job and the produce

weigher job were not viable options to Plaintiff as he argues,

the ALJ found that Plaintiff was capable of performing the

parking lot attendant position.           Other than challenging that

job’s exposure to hazards, which the Court has rejected,

Plaintiff provides no other bases as to how the ALJ erred in

finding that Plaintiff was capable of being a parking lot

attendant.     At the end of the five-step analysis, an ALJ need

only establish that a claimant is capable of performing one

job that exists in significant numbers in the national

economy.    Substantial evidence supports the ALJ’s finding that

Plaintiff was capable of performing the parking lot attendant

position.    See Sasse v. Commissioner of Social Security, 2019

WL 1233553, at *8 (D.N.J. 2019) (citing Reed v. Commissioner

of Social Security, 2018 WL 5617549, at *6 (D.N.J. 2018)

(citing Nalej v. Berryhill, 2017 WL 6493144, at *11 (D.N.J.

2017) (explaining that SSA regulations provide that work



considering the claimant's age, education, work experience,
and residual functional capacity, the claimant was capable of
making a successful adjustment to other work that existed in
significant numbers in the national economy. A finding of
‘not disabled’ is therefore appropriate under the framework of
the above-cited rule.”).


                                     17
Case 1:20-cv-00011-NLH Document 13 Filed 12/23/20 Page 18 of 18 PageID: 1240




exists in the national economy when there is a significant

number of jobs in one or more occupations that an individual

can perform, and holding that even if the ALJ erred in finding

the plaintiff capable of performing two of three jobs, he did

not err as to the third job, and that finding as to only one

job was sufficient to support his determination that the

plaintiff was not disabled)).

      Consequently, the Court finds that the ALJ did not err at

step five.

      III. Conclusion

      This Court may not second guess the ALJ’s conclusions,

and may only determine whether substantial evidence supports

the ALJ’s determinations.       Hartzell v. Astrue, 741 F. Supp. 2d

645, 647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal is that a district court is not empowered to weigh

the evidence or substitute its conclusions for those of the

ALJ).    For the foregoing reasons, the ALJ’s determination that

Plaintiff was not totally disabled as of October 5, 2007 is

supported by substantial evidence.         The decision of the ALJ

will therefore be affirmed.        An accompanying Order will be

issued.

Date: December 23, 2020                     s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                     18
